Title: From George Washington to Jonathan Trumbull, Sr., 9 September 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters N. York Septemr 9th 1776

I have the honor of your favor of the 5th instant and am sorry to say that from the best information we have been able to obtain, the people on Long Island have, since our evacuation, gone generally over to the Enemy, and made such concessions as have been required: some through compulsion I suppose but more from inclination—As a diversion on the Island has been impracticable under these circumstances, I think you have done well in assisting the removal of the persons and effects of our Friends from thence.
I observe, with great pleasure, that you have ordered the remaining Regiments of Militia that can be spared from the immediate defence of the Sea Coast to march towards New-york with all expedition—I cannot sufficiently express my thanks, not only for your constant ready compliance with every request of mine, but for your own strenuous exertions and prudent forecast in ordering matters so, that your force has generally been collected and put in motion as soon as it has been demanded.
With respect to the Militia both Horse and Foot, I am of opinion that they will render us more service by rendezvousing at different places along the Sound in Westchester County and thereabouts, than by coming directly to this city—It will not only give the Enemy who are extending their Encampments up the

Island an idea of our force along the Coast, but if they should attempt a landing above Kingsbridge they will be in readiness to join our force about that place, the Horse particularly whose rapid motion enables them to be, in a short time, at any point of attack—Besides, the difficulty of procuring Forrage upon this Island for any number of horses is an objection to their being stationed here. I fear the Militia, by leaving their homes suddenly, and in a manner unprepared for a long absence may have sustained some injury. To this cause I must, in a great measure, impute their impatience to return and the diminution of their number at this time to about two thousand. Their want of discipline, unwillingness, nay refusal to submit to that order and regularity essential in all Armies, indulgences claimed and allowed them, infecting the rest of the Troops more or less, have been of pernicious tendency, and occasioned a good deal of confusion and disorder—But Sir, these things are not peculiar to those of any particular State. They are common to all Militia, and what must be generally expected. For men who have been free and never subject to restraint or any kind of controul, cannot be taught the necessity, or be brought to see the expediency of strict discipline in a day.
I highly approve of your plan and proposition for raising such a naval force as will be sufficient to clear the Sound of the Enemy’s Ships of War. If Admiral Hopkins will join you, I should suppose it not only practicable but a matter of certainty, and if it can be effected many valuable and salutary consequences must result from it—As to draughting Seamen from the Continental Regiments it cannot be done, as their number have been reduced so low already by taking men from them for the Gallies, Boats and other purposes, that some of them have hardly any thing but the name: besides, I must depend chiefly upon them for a successful opposition to the Enemy. If it can be done out of the Militia I shall not have the least objection, and heartily wish the enterprize, whenever attempted, may be attended with all possible success. The Enemy’s Ships can receive no reinforcements but such as go round Long Island, as our works at Hellgate will prevent their sending any Ships that way. They are sensible of their importance, and yesterday opened two three Gun Batteries to effect their destruction, but as yet have not materially damaged them, and they must be maintained, if possible.

The more secrecy and dispatch that can be used in collecting the Naval Force, the more likely the enterprize will be to succeed. I have the Honor to be with very great Esteem Sir Your most obedient Servant

G. Washington


P.S. The nearer the Militia and Horse keep on the Sound towards Kingsbridge, the better, as they will be ready to oppose any landing of the Enemy and also to receive orders for reinforcing any Posts on this side in case of necessity.

